     CASE 0:18-cr-00279-DWF-KMM Document 89 Filed 07/16/20 Page 1 of 9




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


United States of America,                           Criminal No. 18-0279 (DWF/KMM)

                      Plaintiff,
v.                                                                 MEMORANDUM
                                                              OPINION AND ORDER
Jovan Jonas Gentle,

                      Defendant.



Andrew H. Mohring, Office of the Federal Defender, counsel for Defendant.

Craig R. Baune and Nathan Hoye Nelson, Assistant United States Attorneys, United
States Attorney’s Office, counsel for the Government.


                                   INTRODUCTION

      This matter is before the Court on Defendant Jovan Jonas Gentle’s (“Gentle”)

motion for compassionate in light of the COVID-19 pandemic. (Doc. No. 76

(“Motion”).) The United States of America (the “Government”) opposes Gentle’s

Motion. 1 (Doc. No. 84.) For the reasons discussed below, the Court respectfully denies

Gentle’s Motion.

                                   BACKGROUND

      On February 14, 2019, Gentle pled guilty to one count of conspiracy to distribute

one kilogram or more of a mixture or substance containing a detectable amount of heroin,


1
      The Court also received and considered Gentle’s reply to the Government’s
opposition. (Doc. No. 88 (“Reply”).)
     CASE 0:18-cr-00279-DWF-KMM Document 89 Filed 07/16/20 Page 2 of 9




280 grams or more of a mixture or substance containing a detectable amount of cocaine

base, and a mixture of substance containing a detectable amount of cocaine in violation

of 21 U.S.C. §§ 841(1)(a), 841(b)(1)(A), and 846. (Doc. Nos. 25-26.) On July 30, 2019,

this Court sentenced Gentle to 36 months’ imprisonment to be followed by a five-year

term of supervised release. (Doc. Nos. 65-66.) Gentle is currently incarcerated at FCI

Elkton in Ohio. BOP Inmate Locator, https://www.bop.gov/inmateloc/ (last accessed

July 13, 2020). According to the Bureau of Prisons (“BOP”), Gentle’s release date is

May 7, 2021. Id.

       Gentle now moves for compassionate release pursuant to 18 U.S.C. § 3582(c) on

the grounds that he has a history of asthma, pericarditis, and bronchitis, and “other

cardiac concerns.” (Doc. Nos. 77 (“Def. Memo.”); see also, Reply at 4-7; Doc.

Nos. 79-6, 79-9 (collectively, “Medical Records Review”); 79-7, 79-10 (collectively,

“Outside Medical Records”).) The record also reflects that Gentle previously tested

positive for COVID-19. 2 (Doc. No. 79-5 (“BOP Medical Records”) at 2.) Gentle argues

that while all prison facilities are unsafe, FCI Elkton is particularly dangerous because

several hundred prisoners have tested positive for the virus and 9 have died. 3 (Def.

Memo. at 7-11; Reply at 2-4.) Gentle asserts that “he has survived one brush with


2
      The test was administered on May 24, 2020 and confirmed positive on June 1,
2020. (See BOP Medical Records 1-2.)
3
        As of July 14, 2020, 362 inmates and 3 staff persons at FCI Elkton were positive
for COVID-19; 588 inmates and 50 staff persons had recovered, and 9 inmates had died.
See Federal Burau of Prisons, COVID-19 Cases,
https://www.bop.gov/coronavirus/index.jsp (last accessed July 14, 2020).


                                             2
     CASE 0:18-cr-00279-DWF-KMM Document 89 Filed 07/16/20 Page 3 of 9




COVID-19 and remains very much at risk.” (Def. Memo. at 1.) Accordingly, Gentle

argues that “it is both necessary and prudent to modify his term of imprisonment,

converting it to a term of supervised release under conditions appropriate to do justice

and to vindicate the aims of the federal sentencing regime.” (Id.)

       On April 13, 2020, a group of inmates at FCI Elkton brought an emergency habeas

action seeking the release of medically vulnerable inmates at the facility due to the spread

of COVID-19 within the facility. See Wilson v. Williams, 20 Civ. 794 (N.D. Ohio

Apr. 13, 2020). The petitioners argued, in relevant part, that “[b]y failing to implement

controls necessary to contain the COVID-19 outbreak and stop preventable deaths at

Elkton, [prison officials] have violated the Eighth Amendment rights of the [c]lass and

especially of the [m]edically-[v]ulnerable [s]ubclass.” Id.

       On April 22, 2020, the Court ordered the respondents to, first, identify “all

members of the [medically-vulnerable] subclass.” Wilson v. Williams, 20 Civ. 794,

Order, ECF No. 22 (N.D. Ohio Apr. 22, 2020). Then, following identification, the Court

ordered respondents “to evaluate each subclass member’s eligibility for transfer out of

Elkton through any means, including but not limited to compassionate release, parole or

community supervision, transfer furlough, or non-transfer furlough within two . . .

weeks.” Id. Finally, the Court instructed that “[s]ubclass members who are ineligible for

compassionate release, home release, or parole or community supervision must be

transferred to another BOP facility where appropriate measures, such as testing and

single-cell placement, or social distancing, may be accomplished.” Id.




                                             3
     CASE 0:18-cr-00279-DWF-KMM Document 89 Filed 07/16/20 Page 4 of 9




       On April 30, 2020, prison officials filed a list of FCI Elkton inmates that fit the

medical criteria of the defined vulnerable subclass, including but not limited to: all

inmates over the age of 50, and persons of any age who experience certain enumerated

health conditions, ranging from a history of smoking or moderate to severe asthma, to

serious heart conditions, diabetes, and more. See Wilson v. Williams, Civ. No. 4:20-794,

Notice of Identification of Inmates, ECF No. 35 (N.D. Ohio Apr. 30, 2020); see also ECF

No. 22 (N.D. Ohio Apr. 22, 2020 (defining subclass of inmates to be listed).) Gentle is

not included on the Notice of Identification of Inmates. See Wilson v. Williams, 20 Civ.

794, Notice of Identification of Inmates, ECF No. 35 (N.D. Ohio Apr. 30, 2020). Since

April, this civil habeas action has been heavily litigated with nearly daily status reports

detailing COVID-19 testing and results. 4

                                       DISCUSSION

       Under 18 U.S.C. § 3582(c)(1)(A)(i), a Court may reduce a defendant’s term of

imprisonment if it finds that “extraordinary and compelling reasons warrant such a

reduction” and “such a reduction is consistent with applicable policy statements issued by

the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The Court must also

consider the sentencing factors set forth in 18 U.S.C. § 3553(a) “to the extent they are

applicable.” 18 U.S.C. § 3582(c)(1)(A).




4
      As of July 14, 2020, 5,780 COVID-19 tests had been performed. See Wilson v.
Williams, 20 Civ. 794, July 13 Status Report, ECF No. 150 (N.D. Ohio Apr. 30, 2020).


                                              4
     CASE 0:18-cr-00279-DWF-KMM Document 89 Filed 07/16/20 Page 5 of 9




       The Sentencing Commission’s policy statement addressing reduction of sentences

under § 3582(c)(1)(A) asserts in relevant part that a court may reduce a defendant’s term

of imprisonment after considering § 3553(a) factors if it finds that: (1) “extraordinary

and compelling reasons warrant the reduction;” (2) “the defendant is not a danger to the

safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g);” and

(3) “the reduction is consistent with this policy statement.” 5 USSG § 1B1.13

(“Statement”). The Statement includes an application note that defines “extraordinary

and compelling reasons” as (1) medical conditions which diminish the ability of the

defendant to provide self-care in prison and from which he or she is not expected to

recover, (2) age-related deterioration, (3) family circumstances, and (4) other

extraordinary and compelling reasons that exist either separately or in combination with

the previously described categories. 6 Id.

       Notwithstanding, a defendant may move for a sentence reduction only after

complying with an exhaustion requirement. 18 U.S.C. § 3582(c)(1)(A). Specifically, a

defendant may move for a sentence reduction “[1] after the defendant has fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on




5
       While the policy statement refers only to motions filed by the BOP Director, the
Court construes the statutory command pursuant to § 3582(c)(1)(A)(ii) that any sentence
reduction be “consistent with applicable policy statements issued by the Sentencing
Commission” to mean that the Statement also applies to motions filed by defendants.
6
      The Statement cites examples of qualifying medical conditions including
metastatic solid-tumor cancer, amyotrophic lateral sclerosis, end-stage organ disease, and
advanced dementia. (Statement.)


                                             5
     CASE 0:18-cr-00279-DWF-KMM Document 89 Filed 07/16/20 Page 6 of 9




the defendant’s behalf or [2] the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier . . . .” 7 Id.

       The record reflects that Gentle requested compassionate release from the warden

at FCI Elkton on June 9, 2020, and that his request was denied on June 12, 2020. (Doc.

Nos. 86, 86-1.) Accordingly, the Court finds that his Motion is properly before the Court.

       Notwithstanding, after a careful review of Gentle’s Motion, supporting

memoranda, Outside Medical Records, and BOP Medical Records, the Court finds that

his circumstances do not meet the demanding standard for compassionate release.

Specifically, the Court finds that Gentle’s medical conditions and the fact that he is

incarcerated at FCI Elkton do not alone, or in combination, qualify as extraordinary or

compelling reasons to warrant immediate release. While the Court recognizes that at one

point twenty years ago, Gentle was diagnosed with asthma and dyspnea, he was treated in

a hospital for a respiratory infection eighteen years ago, and treated by a physician for

radiating chest pain, shortness of breath, and excessive sweating nine years ago (Outside

Medical Records; Medical Records Review), there is no indication that his conditions are

chronic, or that he currently suffers from them. 8 (See generally BOP Medical Records.)




7
        While judicially created exhaustion requirements may sometimes be excused, no
exception applies to a statutory command such as that presented in Section
3582(c)(1)(A). See Ross v. Blake, 136 S. Ct. 1850, 855-57 (2016) (rejecting judicially
created “special circumstances” exception to the exhaustion requirement unambiguously
stated in the Prison Litigation Reform Act of 1995).
8
      When provided the opportunity, Gentle did not indicate that he suffered from
asthma or any other medical condition. (BOP Medical Records at 71, 73.)


                                               6
     CASE 0:18-cr-00279-DWF-KMM Document 89 Filed 07/16/20 Page 7 of 9




When Gentle was sentenced in 2019, he reported that he was “in good health [with] no

history of significant medical issues.” (Doc. No. 45 ¶ 123.) Moreover, Gentle’s BOP

Medical Records do not reference asthma, bronchitis, pericarditis, or difficulty breathing.

(See generally, BOP Medical Records.) In fact, his BOP Medical Records indicate that

as of February 19, 2020, he was a “healthy 39-year-old” with no medical conditions or

concerns. (BOP Medical Records at 6.) Accordingly, the Court cannot conclude that

Gentle currently suffers from any chronic or current medical condition that diminishes his

ability to provide self-care in prison and from which he or she is not expected to recover,

or that places him at increased risk for severe illness should he contract COVID-19 again

and therefore declines to grant compassionate release on this basis. 9 United States v.

Lemon, Doc. No. 93 at 5, 08-cr-246 (DSD) (D. Minn. Jun. 24, 2020) (denying

compassionate release to prisoner with prior COVID-19 infection because his condition

did not satisfy the criterion under the Statement).

       The Court also recognizes Gentle’s concern with respect to the severity of

COVID-19 at FCI Elkton. It is correct that FCI Elkton has suffered a massive outbreak,

and that sadly, several inmates have died from the virus. Notwithstanding, and in no

small part due to the pending civil habeas action, the Court finds that in light of FCI

Elkton’s current measures to mitigate the spread of COVID-19, including massive


9
       While the Court is sympathetic to Gentle having already suffered from the virus,
the CDC does not include prior infection as a condition that increases his risk for severe
infection if Gentle were to contract the virus again. See CDC, People of Any Age with
Underlying Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html (last accessed July 14, 2020).


                                              7
     CASE 0:18-cr-00279-DWF-KMM Document 89 Filed 07/16/20 Page 8 of 9




testing, identification of vulnerable inmates, and intensive evaluation of those eligible for

release, merely being incarcerated at FCI Elkton is insufficiently extraordinary or

compelling to warrant immediate release. 10

       In short, while the Court understands the gravity of the COVID-19 pandemic and

recognizes Gentle’s concerns, the Court finds that the circumstances do not present an

extraordinary and compelling reason to warrant release. Accordingly, the Court

respectfully denies Gentle’s Motion. 11

                                      CONCLUSION

       For the reasons set forth above, the Court finds that Gentle is ineligible for

compassionate release because he does not present an extraordinary and compelling

reason to warrant release.


10
        The Court also notes that effective March 13, 2020, the BOP required all of its
facilities to implement a set of measures “to mitigate the spread of the COVID-19” and
“to ensure the continued effective operation of the federal prison system.” See Federal
Bureau of Prisons, BOP COVID-19 Action Plan,
https://www.bop.gov/resources/news/20200313_covid-19.jsp (last accessed July 14,
2020). Those steps include limiting visits and internal movement, increased hygiene
measures, and screening of both staff and inmates. (Id.) Current measures also include a
14-day isolation period, and limited group gatherings. See Federal Bureau of Prisons,
BOP COVID-19 Action Plan Phase V,
https://www.bop.gov/resources/news/20200331_covid19_action_plan_5.jsp (last
accessed July 14, 2020). While these steps did not prevent an outbreak of COVID-19 at
the FCI Elkton facility, the Court finds that continued adherence to these guidelines,
combined with actions required pursuant to the civil habeas action, positions FCI Elkton
to mitigate its spread and protect its inmates.
11
      Because Gentle fails to present a “extraordinary and compelling” reason to
warrant release, the Court need not consider the § 3553(a) factors or whether he poses
danger to the safety of any other person or to the community. See 18 U.S.C. §
3582(c)(1)(A); Statement.


                                              8
     CASE 0:18-cr-00279-DWF-KMM Document 89 Filed 07/16/20 Page 9 of 9




                                       ORDER

      Based upon the foregoing, and on all the files, records, and proceedings herein, IT

IS HEREBY ORDERED that Defendant Jovan Jonas Gentle’s Motion for

Compassionate Release from custody (Doc. No. [76]) is respectfully DENIED.


Date: July 16, 2020                            s/Donovan W. Frank
                                               DONOVAN W. FRANK
                                               United States District Judge




                                           9
